DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 22, 2021, has been entered. Claims 1-7, 9, and 11-30 remain pending in the application. Applicant’s amendments to the specification and drawings have overcome the objections previously set forth in the non-final Office action mailed September 22, 2021. For clarity of the record, the examiner notes that claim 21 is not accurately marked in the manner required by 37 CFR 1.121(c)(2) to indicate changes relative to the immediate prior version of the claims. The limitation “connectable to the target carrier” in claim 21, line 3, has been added in the current amendment.
Claim Objections
Claims 1, 4, 9, 15, 21, and 23 are objected to because of the following informalities:  
In claim 1, line 12, the word “the” before “whether” should be deleted.
In claim 4, line 2, the word “contact” (before “contacts”) should be deleted.
In claim 9, line 3, “images” should read --image--.
In claim 15, line 5, “targe” should read --target--.
In claim 21, line 2, the extra semi-colon at the end of the line should be deleted.
In claim 21, line 11, “though” should read --through--.
In claim 23, line 1, “wherein target” should read --wherein the target--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-4, 15-20, and 30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, the subject matter not supported by the original disclosure is “a plurality of wires connecting the slip ring to the target carrier” in lines 3-4. The original disclosure does not describe wires connecting the slip ring to the target carrier. Claim 4 is rejected in view of its dependency from claim 3.
Regarding claim 15, the subject matter not supported by the original disclosure is “suspending a target from a target” recited in line 3. The original disclosure does not describe suspending a target from another target. (See note on claim interpretation in the rejection of claim 15 under 35 USC 112(b) below.) Claims 16-20 and 30 are rejected in view of their dependency from claim 15.
Further regarding claim 17, the subject matter not supported by the original disclosure is “changing a sequence of preprogrammed locations for presenting the image responsive to data indicative of the target being struck” in lines 4-6. Although the specification mentions “changing an originally planned sequence” in response to signals from the target (para. 0012), 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-7, 9, 11, 15-20, 26, 28, and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “the contacts of the clamping mechanism” in line 3. There is insufficient antecedent basis for this limitation in the claims, because although claim 1 recites a plurality of contacts, the claims do not previously define contacts “of the clamping mechanism”, such that it is unclear which contacts are being described. Claim 4 is rejected in view of its dependency from claim 3.
Regarding claim 5, the examiner notes that the claim recites the target carrier comprising a receiver “for receiving wireless signals from the clip” (lines 5-6) but omits any mechanism by which the clip would be able to transmit such wireless signals (such as the disclosed transmitter; see Specification, para. 0064). It is unclear whether the claim requires that the clip be configured to transmit wireless signals, since the claim describes structure for receiving wireless signals from the clip but does not recite any structure for transmitting wireless signals from the clip. The examiner notes that this rejection could be overcome by amending claim 5 to recite the clip comprising a transmitter. In addition, claim 5 recites the limitation “the position of target” in line 7. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the position of target” will be Claim 6 is rejected in view of its dependency from claim 5.
Regarding claim 7, the limitation “a plurality of contacts” in line 4 renders the claim indefinite, because it is unclear whether this refers to the same plurality of contacts previously recited in claim 1, from which claim 7 depends. For the purpose of examination, “a plurality of contacts” in claim 7 will be interpreted in view of Applicant’s disclosure as referring to the same plurality of contacts recited in claim 1. Claims 9 and 11 are rejected in view of their dependency from claim 7.
Regarding claim 15, the limitation “suspending a target from a target” in line 3 appears to be inconsistent with Applicant’s disclosure (see MPEP 2173.03), and there is insufficient antecedent basis for the limitation “the target carrier” in line 9. For the purpose of examination, “suspending a target from a target” will be interpreted in view of Applicant’s disclosure to mean --suspending a target from a target carrier--. Claims 16-20 and 30 are rejected in view of their dependency from claim 15.
Regarding claim 19, the limitation “a target carrier” in line 2 renders the claim indefinite, because it is unclear whether this refers to the same target carrier previously recited in claim 15, from which claim 19 ultimately depends.
Regarding claim 26, the limitations “a target” in lines 5-6, “a target” again in line 6, and “a target carrier” in line 6 render the claim indefinite, because it is unclear whether the two references to “a target” in claim 26 refer to the same target recited in claim 21, line 3, and it is unclear whether “a target carrier” refers to the same target carrier recited in claim 21, line 2. For the purpose of examination, each instance of “a target” in claim 26 will be interpreted to 
Claim 28 recites the limitation “the process” in line 4. There is insufficient antecedent basis for this limitation in the claims. It is unclear what process (e.g., what method step(s)) is repeated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No. 10,295,315, hereinafter Harris) in view of Crivolio et al. (US Patent Pub. 2017/0059285, hereinafter Crivolio), in further view of Tejada et al. (US Patent No. 9,360,283, hereinafter Tejada).
Regarding claim 1, Harris discloses a target carrier system (Fig. 2; col. 4, line 41-col. 5, line 63; col. 11, lines 7-9) comprising: a track (col. 5, lines 15-20, “a traditional rail system”; see col. 1, lines 39-54); a target carrier (rod 52, Fig. 2; col. 5, lines 15-20) movable along the track so as to be movable toward and away from a person being presented a target (col. 1, lines 39-54; col. 5, lines 61-63, “linear movement both toward and away from the shooter”), the target carrier (52) having a target actuator (base station 50 with frame 158; col. 7, lines 35-55) having a mechanism (connectors 55 or 57, Fig. 2; col. 5, lines 8-13) for holding a target (56), the target 
Harris does not explicitly teach a plurality of contacts disposed to engage the target and obtain the electrical signals; and Harris does not teach the target carrier being programmed to be responsive to the hit signals to move the target toward or away from the person based on the hit signals. 
However, with respect to the plurality of contacts, Crivolio teaches an electronic target hit detection system comprising a plurality of contacts (conducting plates 312a-e and 322, Figs. 4D-E) disposed to engage the target (200) and to obtain signals from the target (200) indicative of the target being hit by a bullet (para. 0052). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
With respect to the programming of the target carrier, Tejada teaches a similar shooting target (Fig. 2) comprising a target carrier (track module 68; col. 4, lines 57-65) programmed to be responsive to signals indicative of the target (20) being hit by a bullet (col. 6, lines 35-36; col. 8, line 51-col. 9, line 2) and is programmed to move the target (20) toward or away from a person being presented the target (along track 65) based on whether or not signals from the target (20) indicative of the target (20) being hit are detected within a given set of parameters. See Tejada, col. 8, line 61-col. 9, line 2: “The order and timing of commands … may be based on detection of a number of hits in predetermined target areas (for example and without limitation to retract for the remainder of a drill if a kill shot is detected, or to retract, move and redeploy a target if a wounding shot is detected), etc.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Harris by programming the target carrier to be responsive to the hit signals to move the target toward or away from the person based on the hit signals, as taught by Tejada, in order to more realistically simulate real-life shooting scenarios.
Regarding claim 2, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 1. Crivolio further teaches (Figs. 4D-E) the plurality of contacts (312a-e, 322) is disposed on a clamping mechanism (300; para. 0035), and the clamping mechanism (300) comprises a spring hinge (para. 0039, with upper and lower portions 310, 320 being “hingedly connected” with “a torsion spring” biasing the upper and lower portions 310, 320 to the clamped configuration) for holding the target (200). Therefore, when 
Regarding claim 7, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 1. Crivolio further teaches a target (200, Fig. 1A) held by a clamping mechanism (300) along a top portion of the target (200), wherein the clamping mechanism (300) is spring loaded (para. 0039, including torsion spring) and comprises the plurality of contacts (312a-e, 322, Fig. 4D-E) for engaging the target (200) when the target (200) is held by the clamping member (300; para. 0035). Therefore, when modifying Harris to include the plurality of contacts taught by Crivolio, it would have been obvious to one of ordinary skill in the art to dispose the plurality of contacts on a spring-loaded clamping mechanism for engaging the target, as taught by Crivolio, in order to detect the hits in the various sectors of the target as discussed above.
Regarding claim 9, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 7. Harris further teaches the target (56) has a first side (561, Fig. 5; col. 6, lines 18-37) having an image disposed thereon and a second side (563) having an image disposed thereon (col. 6, lines 5-13). The image on the first side (561) is different from the image on the second side (563; see col. 6, lines 20-34).
Regarding claim 11, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 7. Harris further teaches the target carrier system (including the computer controller 601 of the base station 50; col. 5, line 64-col. 6, line 4) is 
Regarding claim 12, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 1. Crivolio further teaches the plurality of contacts (312a-e and 322, Figs. 4D-E) is contained in a clip (signal transfer clamp 300, para. 0035). When Harris is modified to include the plurality of contacts (312a-e and 322 of Crivolio) contained in the clip (300 of Crivolio), the clip (300 of Crivolio) would be inherently capable of attachment to the target prior to the engagement of the target and the clamping mechanism of Harris (e.g., connectors 57 of Harris, Fig. 2; col. 4, lines 54-56). 
Regarding claim 13, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 12. Crivolio further teaches the clip (signal transfer clamp 300) is electrically connected to a plug (of removable cable 400 which transmits electrical charge, Fig. 1A; para. 0040).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Crivolio and Tejada, in further view of Ponder (US Patent No. 5,376,053, hereinafter Ponder).
Regarding claim 3, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 1. Crivolio further teaches a plurality of wires (cable 400, Fig. 1, including a plurality of wires, para. 0040) connecting the contacts (312a-e and 322) of a clamping mechanism (300) to the target carrier (500). Harris and Crivolio do not explicitly a slip ring. However, Ponder teaches that it was known prior to Applicant’s invention to employ a slip ring (78, Fig. 3) within a wire path (77) to solve the problem of preventing wires from twisting at 
Regarding claim 4, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 3. When modified to include the slip ring of Ponder as discussed above, the plurality of contacts (312a-e and 322 of Crivolio) are electrically connected to the slip ring (i.e., by the wire path of the cable 400 of Crivolio), as discussed above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Crivolio and Tejada, in further view of McBride (US Patent Pub. 2019/0063884, hereinafter McBride).
Regarding claim 14, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 12. Crivolio further teaches a transmitter (para. 0046, “communication interface, such as a Bluetooth or WiFi module”), but Crivolio is silent with respect to the location of the transmitter. However, McBride teaches a target carrier system (Figs. 1 and 5) comprising a clip (target hanger clamp 89, Fig. 5; para. 0057) with a transmitter (antenna 236) coupled to the clip (89; para. 0059). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when .
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Tejada.
Regarding claim 15, Harris discloses a method of presenting a target (56, Fig. 2), the method comprising: suspending a target (56) from a target carrier (base station 50) by a holding mechanism (connectors 55 or 57; col. 5, lines 8-13) and moving the target (56) away from or toward a person being presented the target (via traditional rail system, col. 5, lines 15-20; col. 5, lines 59-63, “linear movement both toward and away from the shooter”); rotating the target (56) to selectively present one face of the target (col. 6, lines 18-34); receiving data from the target (56) indicative of whether the target (56) has been struck by one or more bullets while presented (col. 8, line 64-col. 9, line 11); rotating the target (56) so that the target (56) is no longer presented (col. 6, line 64-col. 7, line 7); moving the target carrier (50) toward or away from the person being presented the target (56) to present the target (56) at a different location (col. 5, lines 61-63); and rotating the target (56) to present the target at a different location relative to the person being presented the target (col. 5, lines 59=63, “[t]his movement will generally be rotational and will allow the target (56) to move through a variety of positions and rotations” and “may also allow for linear movement both toward and away from the shooter”). Although Harris does not explicitly state that the holding mechanism (55 or 57) in Fig. 2 is a clamp, Harris further teaches in Figs. 8D-E and 9D that clamps (target clips 115; col. 14, lines 4 and 37-39) are suitable mechanisms for holding the target; therefore, it would have 
Harris does not teach the moving step is based on data received from the target. However, Tejada teaches a similar method for presenting a target (Fig. 2), including connecting the target (20) to a target carrier (track module 68; col. 4, lines 57-65), moving the target carrier (68) toward or away from a person being presented the target (20) to present the target (20) at a different location based on data received from the target (in the case, of Tejada, via camera 32), and rotating the target (20) to present the target (20) at a different location relative to the person being presented the target (20; col. 8, line 57-col. 7, line 2). See Tejada, col. 9, lines 1-2: for example, “to retract, move and redeploy a target if a wounding shot is detected” (where “retract” and “redeploy” are understood to refer to rotating the target; see Tejada, col. 6, lines 4-6, “Activation of target motor 48 will thus rotate movable mounting 42 to deploy and retract target 20 as necessary for a given drill”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris by performing the moving step based on data received from the target, as also taught by Tejada, in order to more realistically simulate real-life shooting scenarios.
Regarding claim 16, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 15. Harris further teaches (Fig. 5) the target (56) has a first side (561) and a second side (563). The first side (561) has an image thereon indicative of a threat sufficient to justify the shooting of a gun (col. 6, lines 18-29, a “threat” image such as an 
	Regarding claim 17, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 16. Harris further teaches the method includes knowing which image (i.e., which side of the target) is being presented (see col. 7, lines 35-55, the processor “knowing” the degree of rotation and therefore understood to know which image is being presented) and determining if the target (56) has properly been struck by a bullet while the image is being presented (see col. 8, line 64-col. 9, line 14, describing scorekeeping which is understood to be dependent on the target being properly struck based on which image is being presented, e.g., a threat or a non-threat). Tejada further teaches changing a sequence of preprogrammed locations for presenting the target responsive to data indicative of the target being struck (col. 8, line 65-col. 9, line 2, for example, “to retract for the remainder of the drill if a kill shot is detected, or to retract, move and redeploy a target if a wounding shot is detected”). 
Regarding claim 18, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 17. Harris further teaches an actuator (motor 605, Fig. 3; . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Tejada, in further view of Lenoff (US Patent Pub. 2013/0341869, hereinafter Lenoff).
Regarding claim 19, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 15. Harris further teaches that the actuator (motor 605) is part of the target carrier (base station 50), and electrical signals are passed between the target (56) and the target carrier (50; col. 8, line 64-col. 9, line 1, “projectile impact recognition occurs when a projectile impacts the target 56 and an electrical signal is sent to the target base station 50”). Harris does not explicitly teach that the electrical signal is passed via a slip ring. However, in the art of target carrier systems, Lenoff teaches (Figs. 1-5; para. 0052 and 0059) that it is known to pass electrical signals between a rotating target (target 16 on rotatable base 40) and a target carrier (14) via a slip ring (rotary connection 58, Fig. 5B, para. 0052, lines 1-5, “which allows free rotation while maintaining necessary electrical connections”, understood to be a slip ring). Therefore, it would have been obvious to one of ordinary skill in the art before the .  
Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Tejada, in further view of Crivolio.
Regarding claim 20, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 15. Harris does not teach a clip having a plurality of conductors is placed on the target. However, Crivolio teaches a method of electronic hit detection comprising placing a clip (signal transfer clamp 300, Fig. 1A; para. 0035) on a target (200), the clip (300) including a plurality of conductors (conducting plates 312a-3 and 322, Figs. 4D-E) and conveying signals from the clip (300) to a target carrier (to control module 500, via cable 400; para. 0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Harris by placing a clip with a plurality of conductors as taught by Crivolio on the target, the clip (300 of Crivolio) being independent of the clamp (e.g., independent of lower edge connector/clamp 57 of Harris, Fig. 2) and conveying signals to the target carrier, in order to detect hits in various sectors of the target (Crivolio, para. 0004; also see Harris, col. 8, line 64-col. 9, line 11) and to control movement of the target carrier based on the detected hits (as taught by Tejada and discussed above for claim 15).
Regarding claim 30, the modified Harris teaches the claimed invention substantially as claimed, as set forth above for claim 15. Although Harris and Crivolio do not explicitly prescribe . 
Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir (US Patent No. 10,077,969, hereinafter Tamir) in view of Tejada.
Regarding claim 21, Tamir discloses (Figs. 2-3) a target carrier system (target 34, target holder 32, and end unit 100; col. 8, lines 60-62; col. 16, lines 41-65) comprising: a target (34) connectable to a target carrier (motion control unit 164, Fig. 9; col. 16, lines 53-62); a processor (104, Fig. 3; col. 5, lines 50-52) disposed in communication with the target (34), wherein the processor is programmed to present an image on the target to a person being trained with the target (via image projection unit 160, Fig. 9) and to change the image visible to the person being trained in response to whether or not the person being trained fires a projectile through the target. See Tamir, col. 16, lines 39-47: “In response to a detected projectile strike or miss on the defined target (e.g., the hostage taker or other target object projected by the image projection unit 160), the system 10 may actuate the image projection unit 160 to change the 
Tamir is silent with respect to a track on which the target carrier is disposed. However, Tejada teaches a similar shooting target (Fig. 2) comprising a track (65; col. 4, lines 57-65) having a target carrier (track module 68) disposed thereon for moving along the track (65) and a processor (38, Fig. 5; col. 6, lines 7-24) programmed to change the location of the target carrier (68) along the track (65) relative to the person being trained in response to whether or not the person being trained fires one or more projectiles through a desired portion of the target (col. 8, line 57-col. 9, line 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tamir by disposing the target carrier on a track as taught by Tejada, since Tejada teaches that it was known prior to Applicant’s invention to dispose a target carrier on a track for accomplishing translational movement of a target relative to a shooter.
Regarding claim 23, the modified Tamir teaches the claimed invention substantially as claimed, as set forth above for claim 21. Tamir further discloses the target carrier system (32, 
Regarding claim 25, Tamir teaches the claimed invention substantially as claimed, as set forth above for claim 21. Tamir further teaches a projector (image projection unit 160, Fig. 9; col. 16, lines 4-10) for projecting an image onto the target (virtual target 34 projected on target .
Claim 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Tejada, in further view of Crivolio. 
Regarding claim 22, the modified Tamir teaches the claimed invention substantially as claimed, as set forth above for claim 21. As discussed above for claim 1, Tamir teaches the processor programmed to move the target carrier in a translational movement, and Tejada teaches translational movement along the track to move the target carrier away from the 
Regarding claim 24, the modified Tamir teaches the claimed invention substantially as claimed, as set forth above for claim 22. Tamir further teaches the processor (104, Fig. 3) is configured to rotate the target (34) and change the target’s location (col. 16, lines 53-65) in response to the occurrence or absence of a projectile passing through the target (34; col. 16, lines 65-67, “in response to events, for example, target strikes detected”). Although Tamir does not explicitly teach that the occurrence or absence of the projectile is within a given amount of .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Tejada, in further view of Harris.
Regarding claim 26, the modified Tamir teaches the claimed invention substantially as claimed, as set forth above for claim 21. Tejada further teaches a clip (movable mounting 42, Fig. 2; col. 5, lines 23-25) communicating with the target carrier (mounting 42 physically communicating with carrier 68 via structure shown in Fig. 5; col. 5, line 65-col. 6, line 6), the clip (42) being attachable to the target (20). Tamir and Tejada do not teach a clamp independent of the clip. However, Harris teaches (Fig. 2) that it is known in the art of track-mounted target carrier systems to include multiple independent target holding devices (connectors 55 and 57; col. 5, lines 8-13), which may be clamps or clips (target clips 115, Figs. 8A-E and 9D; col. 14, line .
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Huang (US Patent Pub. 2018/0202776, hereinafter Huang).
Regarding claim 27, Tamir discloses a method for training a person when to discharge a firearm (col. 16, lines 39-52), the method comprising: presenting a target (34, Fig. 2) having a first image disposed thereon indicative of a shoot or no shoot situation (col. 16, lines 43-44, e.g., “an image of a hostage taker holding a hostage”) and moving the target’s location relative to the person (col. 16, lines 53-62, “translational … movement”); detecting whether a projectile has passed through the target (34) or a specific portion thereof (e.g., through the image of the hostage taker, col. 16, line 45) after the image was presented (col. 16, lines 39-40, “detected projectile strike”; via image processing as summarized at col. 1, lines 45-54); and providing a second image to person being trained in response to whether or not a projectile was fired through the target while the first image was presented to the person (col. 16, lines 39-47).

Regarding claim 29, the modified Tamir teaches the claimed invention substantially as claimed, as set forth above for claim 27. Tamir further discloses the first image is projected onto the target (32, 34) and presenting the second image comprises projecting a second image onto the target (col. 16, lines 39-47).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Huang, in further view of Harris. 
claim 28, Tamir teaches the claimed invention substantially as claimed, as set forth above for claim 27. Tamir further teaches rotating the target (via motion control unit 164, Fig. 9) in response to whether or not a projectile was fired through the target (col. 16, lines 53-67). Huang further teaches moving the target (12, 14, Fig. 1) while monitoring to see if the target (12, 14) has been penetrated by a projectile (para. 0027, lines 1-5), as discussed above for claim 27. Tamir does not explicitly teach that the rotation presents the second image to the person. However, Harris teaches (Fig. 5) that it is known to rotate a target (56) to present first and second target images to a shooter (col. 7, lines 8-20), and to repeat rotation of the target to randomly present different scenarios to a person (col. 8, lines 51-53, “base stations 50 are designed to present the faces 561 and 563 randomly”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tamir by rotating the target to present the second image to the person, as suggested by Harris, rather than projecting the first and second images, since this involves the simple substitution of one known step for presenting first and second target images to a user with another known step for presenting first and second target images to a user (i.e., substituting projecting as in Tamir with rotating as in Harris), to yield predictable results. The examiner notes that presenting different target images by projection or by rotation are both well understood in the art of shooting targets, such that the substitution of one for the other would be within the level of ordinary skill in the art and the results of such substitution would have been predictable. See MPEP 2143.I.B. When modifying Tamir in view of Harris as discussed above, it would have been obvious to one ordinary skill in the art to repeat the rotating step to .
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stevens et al. (WO 2021/096749 A1) discloses a target carrier system comprising a clip with a plurality of contacts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 8, 2022/